Citation Nr: 1519839	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-35 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for hypertension.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1977 to February 1985, and from August 1988 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension required continuous medication for control but was manifested predominantly by diastolic pressure readings under 110 and systolic pressure readings under 200 throughout the period under appellate consideration.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7101 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied in a July 2008 letter to the Veteran.

The duty to assist also has been satisfied.  The Veteran's service treatment records, post-service medical records, and lay statements from the Veteran and his representative are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.

The Veteran was afforded VA examinations for his hypertension in July 2008, June 2010 and August 2013 which are adequate for adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  That is, the rating of hypertension, as discussed in greater detail below, requires the consideration of whether the Veteran takes medication for the disability and the blood pressure readings of record.  The VA examinations contain the necessary blood pressure readings and the Veteran is already provided the highest schedular rating based on the taking of medication.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been developed properly and sufficiently in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Increased Rating for Hypertension

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's hypertension is rated under 38 C.F.R. § 4.104, DC 7101.  Under that code, a 10 percent rating will be assigned with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating will be assigned with diastolic pressure which is predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating will be assigned with diastolic pressure predominantly 120 or more.  A 60 percent rating will be assigned with diastolic pressure predominantly 130 or more.

The Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 10 percent for hypertension.  The record contains no systolic readings of 160 mmHg or more and no diastolic readings of 100 mmHg or more during the period on appeal, out of a total of at least 42 recorded blood pressure readings; for this reason, those levels are not predominant.  There are no other Diagnostic Codes that might apply to the Veteran's hypertension.  At his August 2013 VA examination, the examiner diagnosed the Veteran with hypertension, and he noted that the Veteran's treatment plan included taking continuous medication for hypertension or isolated systolic hypertension.  Overall, the evidence does not indicate diastolic blood pressure of predominantly 110 or more, or systolic pressure predominantly 200 or more.  As such, a higher rating in excess of 10 percent for the Veteran's hypertension is not warranted under the provisions of 38 C.F.R. § 4.104, DC 7101.

Furthermore, the Board finds that the record does not reflect that the Veteran's service-connected hypertension was so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun, 22 Vet. App. at 115.  In this case, the Board finds that the rating criteria found in 38 C.F.R. § 4.104, DC 7101 reasonably describe the Veteran's disability level and symptomatology.  Consequently, his disability level is contemplated by the rating schedule, and the assigned schedular evaluation is therefore adequate.  For these reasons, no extraschedular referral is required. 38 C.F.R. § 3.321(b)(1).

In making the above determinations, the Board is cognizant that the Veteran's contentions have largely surrounded that he also has an associated heart disability separate from the hypertension.  Although the RO, for a period of time in appellate consideration, noted in the rating documents that hypertension was complicated by a heart disability, during this period the RO had not adjudicated whether this separate disability was related to service.  Subsequent to the perfecting of the appeal as to an increased rating for hypertension, in an October 2013 rating decision, the RO granted service connection for arrhythmia, assigning it a 100 percent rating.  The Veteran has not disagreed with the effective date assigned this disability and he has been provided the highest rating possible for the heart disability (separate from the hypertension disability).  Although also cognizant that there has been some ambiguity in how the RO has treated the procedural history of this case, after careful review, the Board finds that the only increased rating claim in appellate status is the rating assigned to the hypertension disability itself, without reference to related disability.  As discussed above, the evidence does not support a rating in excess of 10 percent for the hypertension itself.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased disability rating in excess of 10 percent for hypertension is denied.


REMAND

The Veteran contends that his currently diagnosed obstructive sleep apnea is related to sleeping problems he had during active service.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

The Veteran maintains that he was treated for sleeping problems while in service during 1995 and 1996.  In his August 2001 Report of Medical History, the Veteran indicated that had a history of frequent trouble sleeping.  The record indicates that the Veteran's sleeping problems were resolved.  However, the Veteran's available service treatment records are incomplete and do not include any records related to the Veteran's treatment for sleeping problems during 1995 or 1996.  See July 7, 2006 Formal Finding on Unavailability of Federal Records.  The Board notes that VA's duty to assist includes scheduling an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Having reviewed the record evidence, the Board finds that a VA examination addressing the etiology of the Veteran's obstructive sleep apnea is necessary before a decision can be made.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran since August 2013.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Thereafter, schedule the Veteran for appropriate VA examination to determine the nature and etiology of his obstructive sleep apnea.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to answer the following question: 

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's diagnosed obstructive sleep apnea had its onset in service or is otherwise related to active duty?  The examiner is asked to address the Veteran's reports of sleeping problems while in service.

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


